Motion, insofar as it seeks leave to appeal from the February 2014 Appellate Division order, dismissed upon the ground that it does not lie, appellants having previously moved in the Court of Appeals for leave to appeal (23 NY3d 984 [2014]) from the same Appellate Division order from which they currently seek leave to appeal (see Selinger v Selinger, 90 NY2d 842 [1997]); motion, insofar as it seeks leave to appeal from the May 2014 Supreme Court judgment, dismissed upon the ground that no motion for leave to appeal lies therefrom (see CPLR 5602; Jajoute v New York City Health & Hosps. Corp., 92 NY2d 941 [1998]).
Judge Rivera taking no part.